      Case 3:21-mj-07159-MAB Document 1 Filed 07/27/21 Page 1 of 6 Page ID #1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                      )
                                               )
                        Plaintiff,             )
                                               )
vs.                                            )                     21-mj-7159-MAB
                                                      CRIMINAL NO. _____________________
                                               )
SHANE HANS,                                    )      Title 21
                                               )      United States Code,
                        Defendant.             )      Section 841(a)(1) and (b)(1)(C)
                                               )
                                               )      FILED UNDER SEAL

                                     CRIMINAL COMPLAINT

         I, Derek Parker, the undersigned complainant being duly sworn state the following is true

and correct to the best of my knowledge and belief:

                                             COUNT 1

       (Possession with Intent to Distribute a Controlled Substance: Methamphetamine)

         On or about May 14, 2021, in Fayette County, within the Southern District of Illinois,

                                          SHANE HANS,

Defendant herein, knowingly and intentionally possess with the intent to distribute or dispense a

mixture and substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, all in violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C).

                                             COUNT 2

                  (Distribution of a Controlled Substance: Methamphetamine)

         On or about July 24, 2021, in Fayette County, within the Southern District of Illinois,

                                          SHANE HANS,

Defendant herein, knowingly and intentionally distributed a mixture and substance containing a
  Case 3:21-mj-07159-MAB Document 1 Filed 07/27/21 Page 2 of 6 Page ID #2




detectable amount of methamphetamine, a Schedule II controlled substance, all in violation of

Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(C).

                                           COUNT 3

                               (Felon in Possession of a Firearm)

       On or about May 14, 2021, in Fayette County, within the Southern District of Illinois,

                                        SHANE HANS,

Defendant herein, knowing that he had been previously convicted of a crime punishable by

imprisonment for a term exceeding one year, Felon in Possession of a Firearm, in Fayette County

Circuit Court in case number 16CF157, did knowingly possess a firearm, that is; a .22LR caliber

Ruger pistol and ammunition, with an unknown serial number, and the firearm was in and

affecting commerce, all in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).


                                       AFFIDAVIT
       1.      I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have

been so employed since July 2017, and as such, I am vested with the authority to investigate

violations of Federal laws, including Titles 18 and 21 of the United States Code. Your affiant also

has fifteen (15) years of prior law enforcement experience as a Task Force Officer (TFO) with the

Drug Enforcement Administration (DEA) and as a municipal Police Officer for the Village of

Fairmont City, Illinois. Your affiant is currently assigned to the Springfield Division of the FBI,

Fairview Heights, Illinois Resident Agency and has primary investigative responsibilities for




                                                2
   Case 3:21-mj-07159-MAB Document 1 Filed 07/27/21 Page 3 of 6 Page ID #3




violent and drug crimes occurring in the United States of America, particularly in the Southern

District of Illinois.

        2.      During my career as a law enforcement officer, I have participated in numerous

narcotics investigations involving the manufacture, transportation, and distribution of controlled

substances. These investigations have resulted in the seizure of controlled substances and

proceeds from the sale of controlled substances, as well as the arrests and convictions of drug

traffickers. I work in collaboration with a group of FBI SAs and other law enforcement

officers. These SAs and officers have participated in numerous drug investigations, which have

resulted in the seizure of methamphetamine, crystal methamphetamine, cocaine, marijuana, and

other controlled substances. The facts in this Affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses.

                                     PROBABLE CAUSE

        1.      Shane HANS: As set forth in more detail below, Shane HANS (hereinafter

“HANS”) is a prohibited person as defined by Title 18 U.S.C. 922(g). HANS’ criminal history

includes felony convictions for a 2016 Fayette County, Illinois, case for Unlawful Possession of

Weapon by convicted Felon, Possession of Methamphetamine and Felony traffic in which he

received three (3) year sentence in the Illinois Department of Corrections. In a 2004 Fayette

County, Illinois case for Mfg/Del 100-400 gr of Methamphetamine he received three (3) year nine

(9) months sentence in the Illinois Department of Corrections, three (3) years sentence Unlawful

Possession of Weapon by a convicted Felon and one (1) year sentence for Felony traffic. In a 2003

Montgomery County, Illinois, case for Unlawful Possession of Weapon by a convicted Felon and


                                                3
   Case 3:21-mj-07159-MAB Document 1 Filed 07/27/21 Page 4 of 6 Page ID #4




received three (3) years in the Illinois Department of Corrections. In a 2002, Madison County,

Illinois, case for Manf/Del Cannabis he received a two (2) year sentence in the Illinois Department

of Corrections. In a 1999 Bond County, Illinois Residential Burglary case, he received five (5)

years in the Illinois Department of Corrections. HANS has additional arrests and convictions that

are not listed in this affidavit.

        2.      On May 14, 2021, Fayette County Sheriff’s Deputy Robert Fritcher applied for a

search warrant for HANS’ residence and Fayette County Judge Shafer issued the warrant on May

14, 2021. During the search the following items were seized: Approximately 15 grams of

methamphetamine (later analyzed by ISP Crime Lab results positive), .22LR caliber Ruger pistol

(loaded) under HANS mattress, ammunition, digital scales, digital camera system, police radio

scanner, $210 USC, over 100 grams of liquid containing meth, drug paraphernalia, twenty (20)

pills of pseudoephedrine (commonly used to manufacture methamphetamine). The .22LR caliber

Ruger pistol traveled in interstate commerce prior to HANS’ possession on May 14, 2021. Based

upon Affiant’s experience and training, the presence of digital scales, and HANS’ statement that

police failed to locate additional methamphetamine hidden in a chair, the fifteen (15) grams of

methamphetamine was for resale and not personal use.

        3.      On July 24, 2021, agents coordinated a controlled purchases of crystal

methamphetamine from HANS utilizing the CS. Agents used standard operating procedures for

the CS to conduct the controlled purchase of narcotics. For example, law enforcement searched

the CS and prior to and after the transaction to make certain CS carried nothing into or from the

transaction than what law enforcement provided and what HANS sold to the CS. Prior to the


                                                4
  Case 3:21-mj-07159-MAB Document 1 Filed 07/27/21 Page 5 of 6 Page ID #5




transactions, law enforcement outfitted the CS with recording equipment and provided the CS with

$500 of pre-recorded FBI funds to make the purchase. Before, during, and after the transaction,

law enforcement-maintained surveillance on the CS. Following the transaction, law enforcement

met the CS at a prearranged meeting location and retrieved the suspected methamphetamine, the

recording equipment and debriefed the CS regarding the transaction.

       4.      On July 24, 2021, at the direction and supervision of agents, CS purchased

approximately fourteen (14) grams of methamphetamine from HANS inside the Hans’ residence.

While at the Hans’ residence, CS knocked on the front door and HANS directed the CS to his

garage/shed on the front of the Hans’ residence. Once inside, HANS sold the methamphetamine

to the CS for $500. CS and HANS also discussed HANS possessing a firearm on the Hans’

residence. HANS told the CS he didn’t want to get rid of his gun. Once the transaction was

complete the CS departed the residence followed by surveillance. HANS exited the garage and

entered the front door of the Hans’ residence.

       5.      The suspected methamphetamine from the transaction field-tested positive for the

presence of methamphetamine. DEA laboratory analysis of the suspected methamphetamine

purchased during the transaction is pending. Your affiant’s review of the recording from the

transaction is consistent with CS’s account of the transaction.

                                              Respectfully submitted,



                                              DEREK S. PARKER
                                              Special Agent
                                              Federal Bureau of Investigation


                                                 5
Case 3:21-mj-07159-MAB Document 1 Filed 07/27/21 Page 6 of 6 Page ID #6




   State of Illinois       )
                           ) SS.
   County of St. Clair     )



                                   27th day of July 2021.
   Sworn to and subscribed on the ____


                  ____________ ____________
           ____________________________________
           Mark A. Beatty
           United States Magistrate Judge




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


                                          6
